t c memo united_states tax_court giuseppe evangelista petitioner v commissioner of internal revenue respondent docket no 6453-06l filed date giuseppe evangelista pro_se theresa g mcqueeney for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so background the record establishes and or the parties do not dispute the following petitioner resided in ridgewood new york at the time he filed the petition in this case petitioner did not timely file a federal_income_tax tax_return for any of his taxable years and on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable years and in that notice respondent deter- mined the following deficiencies in and additions to the tax of petitioner year deficiency dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number sec additions to tax sec_6654 dollar_figure a a sec dollar_figure big_number big_number big_number big_number petitioner did not file a petition with the court with respect to the notice relating to his taxable years and 2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for each of his taxable years and we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabilities for and on date respondent received from petitioner and debra a evangelista ms evangelista form sec_1040 u s individual_income_tax_return form_1040 for taxable years petitioner’ sec_3 form_1040 for petitioner’s form_1040 for petitioner’s form_1040 for and petitioner’s form_1040 for on date respon- dent received from petitioner and ms evangelista form_1040 for taxable_year petitioner’s form_1040 for on date in response to petitioner’s form_1040 for petitioner’s form_1040 for petitioner’s form_1040 for petitioner’s form_1040 for and petitioner’s form_1040 for respondent sent petitioner separate letters with respect to such respective years respondent’s date letters each of those letters stated in pertinent part 3this case involves only petitioner and not ms evangelista for convenience we shall sometimes refer only to petitioner and not to petitioner and ms evangelista we’ve finished looking at the information you sent us and we’ve made a decision about your audit reconsid- eration we regret to inform you that we decided that we should not change the original tax amount the at- tached form 886-a explanation of items explains how and why we made our decision attached to each of respondent’s date letters was form 886-a explanation of items that stated in pertinent part since you did not provide documentation to verify the deductions being claimed we are not changing the previous determination on date respondent filed notices of federal_tax_lien with respect to petitioner’s taxable years and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to his taxable years and on date in response to the notice of tax_lien petitioner through his authorized representative mailed to respondent form request for a collection_due_process_hearing and requested a hearing with respondent’s appeals_office appeals_office on date a settlement officer with the appeals_office settlement officer held a telephonic appeals_office hearing with petitioner’s authorized representative on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part summary of determination you failed to provide any collection alternatives or information needed to resolve the lien issue collec- tion is sustained an attachment to the notice_of_determination stated in pertinent part summary you requested a hearing under sec_6320 to dispute the filing of a notice_of_federal_tax_lien for the periods shown above petitioner’s taxable years and you wished to raise the issue of the underlying tax_liability and have your returns reconsidered our determination is that the lien is sustained brief background the settlement officer offered a conference to the taxpayer via a substantive contact letter the taxpayer’s representative responded to the letter with a telephone call during this call the representative was advised that the underlying liability issue is precluded because the taxpayer received his statutory_notice_of_deficiency with the right to appeal on all periods furthermore the irs had granted a reconsid- eration of the liability previously which resulted in no change to the tax the representative was given additional time to submit a valid alternative to fur- ther collection action the representative agreed that if he was unable to provide information necessary to consider alternatives by date the settlement officer would issue a determination discussion and analysis verification - legal and procedural requirements a general verification requirements - assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the tax- payer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the nftl filing was requested the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue the taxpayer had no pending bankruptcy case at the time the cdp_notice was sent this appeals employee has had no prior involvement with this taxpayer concerning the applicable tax periods before the first cdp case on these periods the service is required to make reasonable efforts to contact the taxpayer before filing a notice_of_federal_tax_lien nftl to advise the taxpayer that a nftl may be filed if full payment is not made issuance of a balance due notice in which a possible nftl filing is mentioned constitutes reasonable efforts case transcripts show the assessment and assessment notice dates as follows year date of assessment_date of notice letter was sent by certified mail to the tax- payer’s last_known_address computer copies of letter and nftl were included in the case file submitted to appeals description of verification process for both lien and levy situations the settlement officer verified through exami- nation of transcripts and the administrative file including the original examination file and copies of the statutory notices of deficiency that all adminis- trative and legal procedures were followed the statu- tory notice_of_deficiency was mailed to your current residence you did not dispute the receipt of this notice the notice apprised you of your right to petition the us tax_court to dispute the assessment you did not file said petition within the timeframe set by law issues raised by the taxpayer in a letter attached to your form request for a collection_due_process_hearing your representative stated in part we are interested in reaching a con- clusion and a reasonable payment plan as soon as possi- ble as stated back in june please adjust your re- cords accordingly since all returns were filed in your june letter your representative stated we are at a loss to understand why the service has not prop- erly adjusted its records to reflect the true liability as all returns have been filed to date and we have asked for this on a number of occasions to no avail response because you neglected to file your returns when the service requested you to do so the service prepared returns for you based on income information submitted to the irs by payers the authority to prepare returns when a taxpayer fails to do so volun- tarily is found in sec_6020 after the assessments were made you filed your returns although you de- faulted on the original statutory_notice_of_deficiency by failing to petition the us tax_court the service allowed your audit to be reconsidered the administra- tive record shows that on the service issued letter advising you that the changes you requested based on your own returns were considered however you failed to supply any supporting documentation this letter also explained your right to contest this deci- sion in appeals sec_6330 precludes the underlying liability issue from being raised with a collection_due_process_hearing if the taxpayer had a prior opportunity to appeal the assessment your form also requested that consideration be given to an installment_agreement an extension was given to your representative to supply financial infor- mation by date your representative agreed that if the information necessary to determine whether or not an installment_agreement could be grant- ed was not received a determination would be issued you did not supply information for the settle- ment officer to consider you did not raise any other issues or collection alter- natives collection action be no more intrusive than necessary on date your representative contacted the settlement officer to discuss your case he was advised of why we could not accept your returns as an alternative to the proposed collection action within this hearing he agreed to try to submit finan- cial information with a collection alternative by however as of date the settlement officer did not receive any further infor- mation to consider you have not offered any collec- tion alternatives during the cdp hearing process nor did you submit any financial information as discussed above the assessments at issue are valid therefore given your failure to propose any collection alterna- tives the lien balances the need for efficient collec- tion with your concern that any collection action be no more intrusive than necessary reproduced literally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion the only issue that petitioner appears to raise in the petition in this case is the underlying tax_liability for peti- tioner’s taxable years and in the petition petitioner alleges i was under tremendous stress and medical conditions that did not allow me to function normally in the daily life as soon as i became capable of living my normal life i addressed the issues that burdened me during that time reproduced literally respondent issued a notice_of_deficiency to petitioner with respect to his taxable years and but petitioner did not file a petition with the court with respect to that notice on the instant record we find that petitioner may not challenge the existence or the amount of petitioner’s unpaid liabilities for and see sec_6330 114_tc_604 114_tc_176 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s taxable years and we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
